DETAILED ACTION

Allowable Subject Matter

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 Yang US 20090295334 teaches:  
An apparatus for a battery management system (BMS) (Par 0044 “a battery management unit (BMU) 130”) comprising:  
a measuring unit measuring or estimating a 
temperature (Par 0078 “detect the temperature of the battery 110 using the temperature sensor 150”), 
a state of charge (SOC), 
a voltage (Par 0059 “the battery 110 voltage refers to the open circuit voltage of the battery 110 measured between the positive and negative electrodes 111 and 112”), and 
a charging current of a battery (Par 0078 “detect the charging current flowing in the high current path 10 of the battery 110 using the current detection device 160”) and
 Katanoda US 20140132214 teaches:  
An apparatus for a battery management system (BMS) comprising:  
a measuring unit measuring or estimating a temperature, a state of charge (SOC), a voltage, and a charging current of a battery (Par 0042 “A monitoring unit 11 detects a "state value" of power storage device 10 based on respective outputs of a temperature sensor 12, a voltage sensor 13, and a current sensor 14 provided in power storage device 10.” and Par 0059 “a state estimating unit 110 estimates a state of charge (SOC) of power storage device 10 based on the battery data (Tb, Vb, Ib) sent from monitoring unit 11”); 
a first calculating unit calculating a temperature change amount for each charge amount of the temperature of the battery (Par 0126 “reference range setting unit 160 obtains the temperature change of power storage device 10 in the predetermined period, based on the battery data”) with respect to the SOC or the voltage of the battery, based on the temperature, the SOC, and the voltage of the battery measured at different time points by the measuring unit (Par 0127 “reference range setting unit 160 makes reference to the amount-of-change setting map shown in FIG. 8 for the upper limit value so as to set amount of change .DELTA.SOC for the upper limit value corresponding to the obtained measurement value of the years of utilization of power storage device 10 and temperature change in the predetermined period.”); 
charging the battery with the first charging current (Par 0053 “Control device 30 instructs charger 50 on a charging current”).  

the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
a second calculating unit calculating an expected temperature of the battery when the SOC of the battery is charged with a first reference value, based on the temperature, the SOC, and the temperature change amount for each charge amount of the battery; and 
a control unit 


Regarding claim 6 Yang US 20090295334 teaches:  
A control method for an apparatus for a battery management system (BMS) (Par 0044 “a battery management unit (BMU) 130”) comprising: 
a measuring step of measuring or estimating a temperature , a voltage, and a charging current of a battery (Par 0078 “detect the temperature of the battery 110 using the temperature sensor 150”; Par 0059 “the battery 110 voltage refers to the open circuit voltage of the battery 110 measured between the positive and negative electrodes 111 and 112”; Par 0078 “detect the charging current flowing in the high current path 10 of the battery 110 using the current detection device 160”) ; and 
 Katanoda US 20140132214 teaches:  
A control method for an apparatus for a battery management system (BMS) comprising: 
a measuring step of measuring or estimating a temperature, a state of charge (SOC), a voltage, and a charging current of a battery (Par 0042 “A monitoring unit 11 detects a "state value" of power storage device 10 based on respective outputs of a temperature sensor 12, a voltage sensor 13, and a current sensor 14 provided in power storage device 10.” and Par 0059 “a state estimating unit 110 estimates a state of charge (SOC) of power storage device 10 based on the battery data (Tb, Vb, Ib) sent from monitoring unit 11”); 
a first calculating step of calculating a temperature change amount for each charge amount of the temperature of the battery (Par 0126 “reference range setting unit 160 obtains the temperature change of power storage device 10 in the predetermined period, based on the battery data”) with respect to the SOC or the voltage of the battery, based on the temperature, the SOC, and the voltage of the battery measured at different time points in the measuring step (Par 0127 “reference range setting unit 160 makes reference to the amount-of-change setting map shown in FIG. 8 for the upper limit value so as to set amount of change .DELTA.SOC for the upper limit value corresponding to the obtained measurement value of the years of utilization of power storage device 10 and temperature change in the predetermined period.”);  
charging the battery with the first charging current(Par 0053 “Control device 30 instructs charger 50 on a charging current”).  
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
a second calculating step of calculating an expected temperature of the battery when the SOC of the battery is charged with a first reference value, based on the temperature, the SOC, and the temperature change amount for each charge amount of the battery; and 
a controlling step of controlling a first charging current based on information obtained by comparing the expected temperature calculated in the second calculating step and a predetermined first reference temperature,

Claims 2-5 and 7-10 is/are dependent of claim 1 and 6, and are allowable for the same reasons as claim 1 and 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859